Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 19 of the instant invention comprising inter alia a video endoscope comprising a distal end with a video camera assembly and a lens assembly arranged along a longitudinal axis, the video camera assembly comprising a video module, a video module holder, a proximal bushing arranged on and adjacent to the video module holder, a metal shield enclosing the video module along the longitudinal axis, and a flexible video cable, wherein the video cable is connected to the video module, runs through the video module holder and the proximal bushing away from the video module and is in contact with the bushing, wherein the video module comprises a video imager and control circuitry, wherein the metal shield has on its outside a dielectric coating obtained by material treatment of the metal shield, and wherein a maximum cross section of the distal end is less than 0.75 cm2.
Higuma et al. (US 6547721) teach of an analogous video endoscope with a video module, video module holder and video cable, however the video cable module does not “run through” the video module holder, nor is the proximal bushing arranged on and adjacent to the video module holder, as claimed.   Higuma et al. further lacks the dielectric coating and size dimensions claimed.   Dingeldein et al. (US 2014/0166493) teach of providing an oxide coating to the metal of an endoscope to provide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/8/21